Citation Nr: 0004020	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  91-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for angioedema, claimed 
secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July to December 1959 
and from October 1963 to July 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1989 rating decision of the Department of 
Veterans Affairs (VA) Boston Regional Office (RO).?  In that 
determination, the RO denied the appellant's claims of 
service connection for a skin disorder, post-traumatic stress 
disorder (PTSD), and angioedema, and denied the claim for an 
evaluation in excess of 10 percent for a right leg disorder.  
He disagreed with the decision and this appeal ensued.  

By August 1990 rating decision, the rating assigned the right 
leg disorder was increased to 30 percent.  Because the 
appellant presumably seeks the maximum benefit allowed, the 
claim for an evaluation in excess of 30 percent remained in 
controversy.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board remanded these four claims (service connection for 
a skin disorder, PTSD, and angioedema, and an evaluation in 
excess of 30 percent for a right leg disorder) in October 
1991.  Subsequently, procedural actions included the 
following: 

? By July 1992 rating decision, the RO granted service 
connection for PTSD.  That decision constituted a 
full award of that benefit sought on appeal.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997); Holland v. Gober, 124 F.3d 226 (Fed. Cir. 
1997).  For this reason, the Board no longer has 
jurisdiction over the claim of service connection for 
PTSD.  

? By July 1992 rating decision, the RO rated PTSD as 30 
percent disabling from July 28, 1989, as 100 percent 
disabling under 38 C.F.R. § 4.29 from March 6 to 
April 30, 1992, as 50 percent disabling from May 1 to 
May 31, 1992, as 100 percent disabling under 
38 C.F.R. § 4.29 from June 1 to July 31, 1992, and as 
50 percent disabling from August 1, 1992.  The 
appellant perfected an appeal seeking higher ratings 
during these periods when the disability was assigned 
less than a 100 percent evaluation.  

? In August 1992, the appellant filed a claim for a 
total disability rating based on individual 
unemployability (TDIU).  The RO denied the claim in a 
December 1992 rating decision.  He disagreed and 
perfected an appeal.  

? In a January 1995 statement, the appellant contended 
that he was exposed to herbicide agents during 
service in Vietnam and that this exposure caused 
angioedema.  The RO, in April 1995, denied service 
connection for angioedema secondary to exposure to 
herbicide agents.  

? By August 1995 rating decision, the RO increased the 
rating assigned his PTSD to 100 percent, effective 
August 12, 1992.  That action left unresolved the 
claims for evaluations in excess of 30 percent from 
July 28, 1989 to March 5, 1992 and in excess of 
50 percent from May 1 to May 31, 1992 and from August 
1 to August 11, 1992.  

At the conclusion of these actions, the issues for appellate 
review were entitlement to service connection for angioedema, 
including as secondary to exposure to herbicide agents, 
entitlement to higher ratings for PTSD and a right leg 
disorder, and TDIU.  In September 1995, the appellant noted 
that his TDIU claim was mooted, and requested that "my case 
to BVA be stop[p]ed" as "my only concern now" involved his 
Agent Orange claim.  Thus, the sole issue for appellate 
review is service connection for angioedema secondary to 
exposure to herbicide agents, as all other matters have been 
reasonably construed as withdrawn pursuant to express written 
instruction, noted above.  38 C.F.R. § 20.204(b).  

FINDING OF FACT

Competent evidence has been submitted linking the post-
service findings of angioedema to service.  


CONCLUSION OF LAW

The claim of service connection for angioedema secondary to 
exposure to herbicide agents is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be established for 
disability resulting from disease or injury suffered in line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a claimant who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at § 3.309(e) (1996), as amended 
by 61 Fed. Reg. 57,586-589 (Nov. 7, 1996), shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.

A "herbicide agent" is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1996), as amended by 61 Fed. Reg. 57,586-
589 (Nov. 7, 1996).

The evidence of record documents the appellant's service in 
Vietnam.  A Department of Defense (DD) Form 214, Certificate 
of Release or Discharge from Active Duty, indicated that he 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal, service awards signifying service in Vietnam.  The 
record thus supports the conclusion that the appellant served 
in Vietnam, and thereby had qualifying service in the 
Republic of Vietnam during the Vietnam era.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  

As indicated above, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. §3.309 (1996), 
as amended by 61 Fed. Reg. 57,586-589 (Nov. 7, 1996), will be 
considered to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1996); 38 C.F.R. § 
3.307(a) (1996), as amended by 61 Fed. Reg. 57,586-589 
(1996).

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
multiple myeloma; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma; dermato-fibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  Effective November 7, 
1996, presumptive service connection is warranted for two 
additional diseases: acute and subacute peripheral neuropathy 
and prostate cancer.  61 Fed. Reg. 57,586-589 (1996) 
(codified at 38 C.F.R. § 3.309(e)). 

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Here, the appellant contends that he currently has 
angioedema.  That disease is not listed at 38 C.F.R. 
§ 3.309(e), thereby precluding service connection under that 
provision.  However, the appellant maintains that his current 
angioedema is related to exposure to herbicide agents during 
his service in Vietnam.  

The threshold question for resolution is whether the 
appellant has met his burden of presenting competent evidence 
of a plausible, well-grounded claim.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  An allegation of a 
disorder that is service connected is insufficient; the 
appellant must submit evidence in support of a claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim of secondary service connection for a 
disorder (clearly separate from the service-connected 
disorder) to be well grounded, the veteran must present 
medical evidence to support the alleged causal relationship 
between the service-connected disorder and the disorder for 
which secondary service connection is sought.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) (well-grounded claim also requires 
competent medical evidence of a current disability).  

The record includes a September 1992 statement from a private 
physician indicating that the appellant suffers from severe 
consequences of toxic exposure, extended over several years, 
including pronounced angioedema.  This statement appears to 
connect the current angioedema and exposure to some toxic 
substance.  While the physician did not specifically indicate 
that the toxic exposure involved Agent Orange or some other 
agent used in Vietnam, or even that the exposure may have 
occurred in service or in Vietnam, those distinctions do not 
reduce the probity of the physician's opinion.  As such, the 
Board determines that the record includes competent evidence 
tending to link current angioedema to exposure to a herbicide 
agent in Vietnam, thereby satisfying the requirements of a 
well-grounded claim.  

As the claim is well grounded, VA is under an obligation to 
assist the veteran in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  Action 
consistent with that duty is addressed in the Remand below.  


ORDER

The claim of entitlement to service connection for angioedema 
secondary to exposure to herbicide agents is well grounded.  


	(CONTINUED ON NEXT PAGE)



REMAND

The appellant has not been afforded an examination by VA to 
specifically address the central question in this case, 
whether any current angioedema is related to herbicide agent 
exposure in Vietnam.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (contemporaneous medical examination required 
where examination report was approximately two years old).  
In passing, it is noted that, during VA hospitalization in 
September 1989, the veteran's angioedema was described as of 
uncertain etiology with symptoms beginning in September 1988.  

In view of the foregoing, the case is REMANDED for the 
following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
angioedema since 1995 and the dates of 
such treatment.  After securing any 
necessary releases, the RO should obtain 
complete clinical records of such 
treatment and associate them with the 
claims folder.  

2.  The RO should schedule the appellant 
for an examination to determine the 
nature and etiology of any current 
angioedema.  The claims folder and a copy 
of this REMAND must be made available to 
the physician for review in conjunction 
with the examination.  The pertinent 
history concerning the disabilities 
should be obtained, and all necessary 
tests and studies should be accomplished.  
The examiner should be asked to provide 
an opinion as to whether it is as least 
as likely as not that any current 
angioedema is related to the appellant's 
exposure to herbicide agents during his 
service in Vietnam.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 
?  During the pendency of this appeal, the appellant relocated to an area served by the Denver RO.  Thus, the 
case is on appeal from the Denver RO.  Any references to an RO should be interpreted as either to the 
Denver RO or Boston RO, unless otherwise specifically noted.  

